Name: 2011/476/EU: Commission Decision of 27Ã July 2011 on the safety requirements to be met by European standards for stationary training equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Decision
 Subject Matter: consumption;  technology and technical regulations;  social affairs
 Date Published: 2011-07-28

 28.7.2011 EN Official Journal of the European Union L 196/16 COMMISSION DECISION of 27 July 2011 on the safety requirements to be met by European standards for stationary training equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) (2011/476/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(1)(a) thereof, Whereas: (1) Directive 2001/95/EC provides for European standards to be established by European standardisation bodies. Such standards should ensure that products satisfy the general safety requirement of the Directive. (2) Under Directive 2001/95/EC, a product is to be presumed safe when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union. (3) Article 4 of Directive 2001/95/EC lays down the procedure for drawing up European standards. Under that procedure, the Commission is to determine the specific safety requirements which European standards should satisfy and subsequently, on the basis of those requirements, to give mandates to the European standardisation bodies to draw up those standards. (4) The Commission is to publish the references of the European standards adopted in this way in the Official Journal of the European Union. (5) Under the second subparagraph of Article 4(2) of Directive 2001/95/EC, the references of European standards, which have been adopted by the European standardisation bodies before the entry into force of that Directive, may be published in the Official Journal of the European Union even in the absence of a Commission mandate, if those standards ensure compliance with the general safety requirement laid down in that Directive. (6) By its Decision 2006/514/EC (2) the Commission published the references of nine European standards concerning the safety of stationary training equipment in the Official Journal of the European Union. (7) The nine European standards on the safety of stationary equipment concerned by Decision 2006/514/EC are not supported by a Commission mandate adopted in accordance with Article 4(1). (8) Three of those standards, EN 957-4:1996, EN 957-5:1996, and EN 957-6:2001, have been replaced by new versions, EN 957-4+A1:2010, EN 957-5:2009, and EN 957-6:2010. These new versions were adopted after the entry into force of Directive 2001/95/EC and their references cannot, as a consequence, be published in the Official Journal of the European Union in the absence of a Commission mandate laying down specific safety requirements. (9) In order to assess the conformity of the new versions and of any subsequent versions of the European standards for stationary training equipment with the general safety requirement of Directive 2001/95/EC, it is necessary to reinstate the procedure laid down in Article 4 of that Directive. (10) The Commission should therefore determine specific safety requirements for stationary training equipment with a view to mandating the European standardisation bodies to develop relevant European standards on the basis of those requirements. (11) Once the relevant standards are available, and provided that the Commission decides to publish their reference in the Official Journal of the European Union, according to the procedure laid down in Article 4(2) of Directive 2001/95/EC, stationary training equipment which complies with those standards is to be presumed to conform to the general safety requirement of Directive 2001/95/EC, as far as the safety requirements covered by the standards are concerned. (12) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Article 15 of Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision stationary training equipment means a product driven or not by a motor, used for training, exercising, diagnostic or rehabilitation purposes, involving repetitive movements and which remains static during use. This equipment either stands on the floor, or is fixed to the ceiling or a wall or other fixed structure. Article 2 The specific safety requirements for the products referred to in Article 1 to be met by European standards pursuant to Article 4 of Directive 2001/95/EC are set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 27 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 200, 22.7.2006, p. 35. ANNEX SPECIFIC SAFETY REQUIREMENTS FOR STATIONARY TRAINING EQUIPMENT Part I Product and product definition The stationary training equipment covered by this mandate is used for training, exercising, diagnostic or rehabilitation purposes, involving repetitive movements. The equipment remains static during use. It either stands on the floor, or is fixed to the ceiling, a wall or other fixed structure. This equipment is generally used in fitness studios, hotels, sports and health clubs, rehabilitation centres, or at home. The area in which the equipment is used constitutes a training area, access to which may be restricted to users and professional staff (e.g. trainers, medical staff). Motor-driven equipment is included within the scope of these requirements for the risks not covered by the Machinery Directive (Directive 2006/42/EC of the European Parliament and of the Council (1)). For some specific training equipment, additional safety requirements are provided to complement general requirements. If the intended use of the stationary training equipment is also covered by Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (2), the applicable additional requirements shall be fulfilled. Stationary training equipment covered by this mandate should be classified by specific accuracy and usage classes, according to the purpose of the equipment: Accuracy classes Class A: high accuracy; Class B: medium accuracy; Class C: minimum accuracy. Usage classes Class S (Studio): professional and/or commercial use; Class H (Home): domestic use; Class I: professional and/or commercial use, including use by people with special needs (e.g. visual, hearing, physical or learning disabilities) Part II A. General safety requirements The products shall comply with the general safety requirement referred to in Directive 2001/95/EC and be safe within the meaning of Article 2(b) thereof. In particular, the product shall be safe under normal and foreseeable conditions of use (including, for example, storage, transport to the storage space, installation, dismantling and maintenance) throughout the life of the product. The equipment should also be safe for professional users (e.g. trainers, teachers). During normal reasonable and foreseeable conditions of stationary training equipment the risk of injury or damage to health and safety shall be minimised. All parts accessible to the user  or third parties  during normal or intended use shall not cause physical injuries or influence the health of the user negatively. Users shall be informed of the risks and dangers likely to occur and how to prevent them. Although training equipment is not intended for children, these products are becoming increasingly popular at home and may therefore be easily accessible to them. Accidents with home equipment involving children can lead to severe injuries (mainly to fingers and toes), as well as burns, lacerations and strangulations. Where such risks cannot be sufficiently minimised by design or safeguards, the residual risk shall be addressed by product-related information directed at parents or caregivers. B. Specific safety requirements In applying the general safety requirement referred to in Directive 2001/95/EC, the following shall be taken into account, as a minimum: (a) Stability of free-standing equipment; (b) Sharp edges and burrs; (c) Tube ends; (d) Squeeze, shear, rotating and reciprocating points within the accessible area; (e) Weights; (f) Equipment access and escape; (g) Adjustment and locking mechanisms; (h) Ropes, belts and chains; (i) Wire ropes and pulleys; (j) Rope and belt guides; (k) Pull-in points; (l) Gripping positions; (m) Integral handgrips; (n) Applied handgrips; (o) Rotating handgrips; (p) Electrical safety; (q) Care and maintenance; (r) Assembly instructions; (s) General instructions for use; (t) Basic biomechanical requirements; (u) Marking; (v) Warnings, especially concerning risks for children; (w) Immobilisation unit especially for children by locking the power out. In applying the general safety requirement referred to in Directive 2001/95/EC, the following tests shall be taken into account, as a minimum: (a) Dimensional check; (b) Visual examination; (c) Tactile examination; (d) Performance test; (e) Manufacturers certificate; (f) Testing of pull-in points; (g) Test conditions; (h) Stability test; (i) Determination of breaking load of ropes, belts and chains; (j) Testing of flywheels; (k) Determination of the removing force of applied handgrips; (l) Testing of access/escape; (m) Testing of endurance load; (n) Testing of heart rate control mode; (o) Testing of accuracy of the power readouts; (p) Assessment of the instructions and warnings; (q) Test report. (1) OJ L 157, 9.6.2006, p. 24. (2) OJ L 169, 12.7.1993, p. 1.